Exhibit 10.5



SPIRIT AIRLINES, INC.


2015 INCENTIVE AWARD PLAN
NON-EMPLOYEE DIRECTOR FORM OF
RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
Spirit Airlines, Inc., a Delaware corporation (the “Company”), pursuant to its
2015 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the individual listed below (“Participant”), an award of restricted
stock units (“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit
represents the right to receive one share of Common Stock upon vesting of such
Restricted Stock Unit. This award of Restricted Stock Units is subject to all of
the terms and conditions as set forth herein and in the Restricted Stock Unit
Award Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan,
each of which is incorporated herein by reference. Capitalized terms not
specifically defined in this Grant Notice and the Agreement shall have the
meanings specified in the Plan.
Participant’s Name:
      
Grant Date:
      
Total Number of RSUs:
    
Vesting Commencement Date:
      
Vesting Schedule:
 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice. Participant has reviewed the Agreement, the Plan and this Grant Notice
in their entirety, and fully understands all provisions of the Agreement, the
Plan and this Grant Notice. Additionally, by signing below, Participant agrees
that Participant has read, fully understands and agrees to abide by the terms of
the Company’s Insider Trading Policy and has read and fully understands the plan
prospectus and prospectus Supplement, if applicable, copies of which have been
provided to Participant. In addition, by signing below, Participant agrees that
the Company, in its sole discretion, may satisfy any withholding obligations in
accordance with Section 2.5 of the Agreement by (i) withholding shares of Common
Stock otherwise issuable to Participant upon vesting of the RSUs, (ii)
instructing a broker on Participant’s behalf to sell shares of Common Stock
otherwise issuable to Participant upon vesting of the RSUs and submit the
proceeds of such sale to the Company, or (iii) using any other method permitted
by the Plan or Section 2.5 of the Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or relating to the RSUs.


SPIRIT AIRLINES, INC.:
PARTICIPANT:
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.5



EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Spirit Airlines, Inc., a Delaware corporation (the “Company”), has granted to
Participant an award of restricted stock units (“Restricted Stock Units” or
“RSUs”) under the Company’s 2015 Incentive Award Plan, as amended from time to
time (the “Plan”).
ARTICLE I
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
1.2    General. Each Restricted Stock Unit shall constitute a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Company’s Common Stock (“Share”) (subject to adjustment
as provided in Section 14.2 of the Plan) solely for purposes of the Plan and
this Agreement. The Restricted Stock Units shall be used solely as a device for
the determination of the payment to eventually be made to Participant if such
Restricted Stock Units vest pursuant to Section 2.3 hereof. The Restricted Stock
Units shall not be treated as property or as a trust fund of any kind.
1.3    Incorporation of Terms of Plan. RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
1.4    Shareholder Approval Condition. The grant of RSUs hereunder, the Grant
Notice and this Agreement are subject to approval of the Plan by the
stockholders of the Company in accordance with Section 14.3 of the Plan. If such
stockholder approval is not obtained, the grant of RSUs hereunder, the Grant
Notice and this Agreement shall automatically terminate and become null and void
and be of no further force or effect.
ARTICLE II


GRANT OF RESTRICTED STOCK UNITS
2.1    Grant of RSUs. In consideration of Participant’s past and/or continued
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), the Company grants to Participant an award of RSUs as set forth
in the Grant Notice, upon the terms and conditions set forth in the Plan, this
Agreement and the Grant Notice.
2.2    Company’s Obligation to Pay. Each RSU has a value equal to the Fair
Market Value of a Share on the date it becomes vested. Unless and until the RSUs
will have vested in the manner set forth in Article II hereof, Participant will
have no right to payment with respect to the RSUs. Prior to actual



--------------------------------------------------------------------------------

Exhibit 10.5



payment of any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
2.3    Vesting Schedule. Subject to Section 2.4 hereof, the RSUs will vest and
become nonforfeitable with respect to the applicable portion thereof according
to the vesting schedule set forth on the Grant Notice to which this Agreement is
attached (the “Vesting Schedule”).
2.4    Termination of Service. Upon the Participant’s Termination of Service for
any reason, the RSUs will automatically vest in full upon such Termination of
Service.
2.5    Payment after Vesting.
(a)    On the thirtieth (30th) day following the vesting of any Restricted Stock
Units pursuant to Section 2.3 or Section 2.4 hereof, the Company shall deliver
to Participant a number of Shares (either by delivering one or more certificates
for such Shares or by entering such Shares in book entry form, as determined by
the Company in its sole discretion) equal to the number of Restricted Stock
Units subject to this award that vest on the applicable vesting date.
Notwithstanding the foregoing, in the event Shares cannot be issued pursuant to
Section 2.7(a), (b) or (c) hereof, then the Shares shall be issued pursuant to
the preceding sentence as soon as administratively practicable after the
Committee determines that Shares can again be issued in accordance with Sections
2.7(a), (b) and (c) hereof. Notwithstanding any discretion in the Plan, this
Agreement or the Grant Notice to the contrary, upon vesting of the RSUs, Shares
will be issued as set forth in this section. In no event will the RSUs be paid
to Participant in the form of cash.


(b)     Participant shall be solely responsible and liable for the satisfaction
of all federal, state and local taxes that may be imposed on or for the account
of Participant in connection with the RSUs or this Agreement, and none of the
Company nor any of its Affiliates shall have any obligation to indemnify or
otherwise hold Participant (or any beneficiary) harmless from any or all of such
taxes.
(c)    If applicable, then notwithstanding anything to the contrary in this
Agreement or the Grant Notice, the Company shall be entitled to require payment
by Participant of any sums required by applicable law to be withheld with
respect to the grant or vesting of the RSUs or the issuance of the shares of
Common Stock. Such payment shall be made in the manner determined by the Company
in its sole discretion, and may be made by deduction from other compensation
payable to Participant or in such other form of consideration acceptable to the
Company, which may include:
(i)    Cash or check;
(ii)    Surrender of shares of Common Stock held for such period of time as may
be required by the Administrator in order to avoid adverse accounting
consequences and having a Fair Market Value on the date of delivery equal to the
minimum amount required to be withheld by statute; or
(iii)    Other property acceptable to the Company in its sole discretion
(including, without limitation, through the delivery of a notice that
Participant has placed a market sell order with a broker with respect to shares
of Common Stock payable pursuant to the RSUs, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of its withholding obligations; provided that payment of
such proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).



--------------------------------------------------------------------------------

Exhibit 10.5



If applicable, the Company shall not be obligated to deliver any new certificate
representing shares of Common Stock to Participant or Participant’s legal
representative or enter such shares of Common Stock in book entry form unless
and until Participant or Participant’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of Participant resulting from the grant or
vesting of the RSUs or the issuance of shares of Common Stock pursuant to the
RSUs.
2.6    Rights as Stockholder. The holder of the RSUs shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, any dividend rights and voting rights, in respect of the RSUs and
any shares of Common Stock underlying the RSUs and deliverable hereunder unless
and until such shares of Common Stock shall have been actually issued by the
Company and held of record by such holder (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment will be made for a dividend or other right for which the
record date is prior to the date the shares of Common Stock are issued, except
as provided in Section 14.2 of the Plan.


2.7    Conditions to Delivery of Shares. Subject to Section 11.4 of the Plan and
Section 3.5 hereof, the shares of Common Stock deliverable hereunder, or any
portion thereof, may be either previously authorized but unissued shares of
Common Stock or issued shares of Common Stock which have then been reacquired by
the Company. Such shares of Common Stock shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any shares of Common Stock
deliverable hereunder or portion thereof prior to fulfillment of all of the
following conditions:


(a)    The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;


(b)    The completion of any registration or other qualification of such shares
of Common Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable;


(c)    The obtaining of any approval or other clearance from any federal, state
or local governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;


(d)    The receipt by the Company of full payment for such shares of Common
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 2.5 hereof; and


(e)    The lapse of such reasonable period of time following the vesting of any
Restricted Stock Units as the Administrator may from time to time establish for
reasons of administrative convenience.





--------------------------------------------------------------------------------

Exhibit 10.5



ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons. No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation taken or made, or omitted
to be taken or made, under or with respect to the Plan, this Agreement, the
Grant Notice or the RSUs (unless constituting fraud or a willful criminal act or
omission). The duties and obligations of the Company, the Administrator and each
member of the Administrator shall be determined only with reference to the Plan
and this Agreement, and no implied duties or obligations shall be read into the
Plan, this Agreement or the Grant Notice on the part of the Company, the
Administrator or any member of the Administrator.  Under no circumstances shall
the Company, the Administrator or any member of the Administrator be obligated
to prove good faith for any purpose, it being specifically understood and agreed
that the Administrator and each member of the Administrator shall be presumed in
all instances to have acted in good faith.  To overcome this presumption of good
faith, Participant shall have the burden of proving, by clear and convincing
evidence, that the Administrator or the member of the Administrator, as the case
may be, intentionally acted in bad faith.


3.2     Adjustments upon Specified Events. The Administrator may accelerate
payment of the RSUs in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Common Stock contemplated by Section 14.2 of the Plan, the Administrator shall
make such adjustments the Administrator deems appropriate in the number of RSUs
then outstanding and the number and kind of securities that may be issued in
respect of the RSUs. Participant acknowledges that the RSUs are subject to
amendment, modification and termination in certain events as provided in this
Agreement and Article 14 of the Plan.
3.3    Grant is Not Transferable. During the lifetime of Participant, the RSUs
and the rights and privileges conferred hereby will not be sold, transferred,
assigned, pledged, hypothecated or otherwise disposed in any way (whether by
operation of law or otherwise), and will not be subject to sale under execution,
attachment or similar process, unless and until the shares of Common Stock
underlying the RSUs have been issued. Upon any attempt to sell, transfer,
assign, pledge, hypothecate or otherwise dispose of the RSUs, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, the RSUs and the rights and privileges conferred
hereby immediately will become null and void. Unless and until the shares of
Common Stock underlying the RSUs have been issued, neither the RSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
Notwithstanding anything herein to the contrary, this Section 3.3 shall not
prevent transfers by will or applicable laws of descent and distribution;
provided, however, that all such transfers shall be subject to the terms and
conditions of the Plan, the Grant Notice and this Agreement..



--------------------------------------------------------------------------------

Exhibit 10.5



3.4    Binding Agreement. Subject to the limitation on the transferability of
the RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal executive office, and any notice to be given
to Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.5, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
3.6    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.7    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Grant Notice, regardless of the law that might
be applied under principles of conflicts of laws.
3.8    Conformity to Securities Laws. Participant acknowledges that the Plan,
this Agreement and the Grant Notice are intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan, this
Agreement and the Grant Notice shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.
3.9    Amendments, Suspension and Termination. To the extent permitted by the
Plan, the Administrator or the Board may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement, the Grant Notice and/or the RSUs granted hereunder, prospectively or
retroactively (including after Participant’s termination of service with the
Company); provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of Participant with respect to the RSUs granted hereunder
shall not to that extent be effective without Participant’s consent unless the
Committee or the Board, as applicable, determines that such either is required
or advisable in order for the Company, the Plan or the award of RSUs made
hereunder to satisfy any applicable law or regulation. Nothing in this Agreement
or the Grant Notice shall restrict in any way the adoption of any amendment,
modification, suspension or termination to the Plan in accordance with the terms
of the Plan.
3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement and the Grant Notice to single or multiple assignees, and this
Agreement and the Grant Notice shall inure to the benefit of, and be binding
upon, the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth in Section 3.3 hereof, this Agreement and the Grant
Notice shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are



--------------------------------------------------------------------------------

Exhibit 10.5



requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
3.12    Not a Contract of Employment or Service. Nothing in the Plan, this
Agreement or the Grant Notice shall confer upon Participant any right to
continue to serve as an employee, director or other service provider of the
Company or any of its Affiliates.
3.13    Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
3.14    Section 409A; Taxes. The RSUs are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). Notwithstanding any other provision of the Plan, the Grant Notice or
this Agreement, if at any time the Administrator determines that the RSUs (or
any portion thereof) may be subject to Section 409A, the Administrator shall
have the right, in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so, and without
Participant’s consent), to adopt such amendments to the Plan, the Grant Notice
or this Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for the RSUs either to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. This Section 3.14 does not create an obligation on
the part of the Company to modify the Plan or this Award Agreement and does not
guarantee that the RSUs will not be subject to taxes, interest and penalties
under Section 409A. For the avoidance of doubt, Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for his account in connection with this Agreement (including
any taxes and penalties under Section 409A), and neither the Company nor any
Affiliate shall have any obligation to indemnify or otherwise hold Participant
(or any beneficiary) harmless from any or all of such taxes or penalties.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement and the Grant
Notice create only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust or separate fund
of any kind, or a fiduciary relationship between the Company, any Affiliate of
the Company, or the Administrator, on the one hand, and Participant or other
person or entity, on the other hand. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive shares of Common Stock as a general unsecured
creditor with respect to the RSUs, as and when payable hereunder.







